              Case 1:17-cr-00142-RA Document 559 Filed 09/14/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED: 9-14-20
 UNITED STATES OF AMERICA,

                         v.                                            17-CV-142 (RA)

 JACOB CARGILL,                                                            ORDER

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On August 3, 2020, this Court ordered Defendant to submit records and information concerning

any specific health conditions he may suffer. Defendant has not done so. If Defendant intends to submit

any such information, he shall do so no later than October 2, 2020. The Government’s response to

Defendant’s motion for compassionate release shall be submitted no later than October 9, 2020.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Cargill.

SO ORDERED.

Dated:      September 14, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
